Citation Nr: 0913493	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shoulder disability, claimed as joint pain, to include as due 
to undiagnosed illness.

3.  Entitlement to service connection for a lumbar spine 
disability, claimed as joint pain, to include as due to 
undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for generalized joint 
pain, other than left shoulder and lumbar spine, to include 
as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to August 
1991.  He had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for fatigue, joint pain, and 
headaches.  

A Decision Review Officer (DRO) hearing was held in March 
2007.  The claims file contains a VA Form 8, Certification of 
Appeal, which shows the case was certified to the Board in 
May 2008.  In September 2008, the Veteran submitted 
additional evidence with a waiver of RO jurisdiction.

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  At that time, 
the Veteran also submitted additional evidence with a waiver 
of RO jurisdiction.  During the hearing, it was noted that 
although the Veteran's claim for joint pain was more recently 
characterized by the RO as for left shoulder and lumbar spine 
disabilities, a more generalized joint pain claim had been 
perfected and remained on appeal.  Thus, the Board has 
recharacterized the issues as stated above. 

The Board acknowledges that additional evidence was added to 
the record following the May 2007 Statement of the Case (SOC) 
and prior to certification.  Memorandum to the file dated in 
May 2008 indicates this evidence was not pertinent to the 
appeal issues and therefore, a Supplemental Statement of the 
Case (SSOC) would not be issued.  The Veteran was advised of 
this by letter also dated in May 2008.  On review, the 
evidence largely pertains to the Veteran's claim for service 
connection for PTSD, which is not currently on appeal.  As 
such, the Board agrees that a SSOC was not required and a 
remand for such would serve no useful purpose.  See 38 C.F.R. 
§§ 19.31, 19.37 (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The issues of entitlement to service connection for fatigue, 
headaches, and generalized joint pain, other than left 
shoulder and lumbar spine, to include as due to undiagnosed 
illness, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Rating decision dated in March 1997 denied service 
connection for headaches and bilateral shoulder pain.  The 
Veteran did not appeal this decision within one year 
following notification.

2.  Evidence submitted since the March 1997 decision is new, 
relates to unestablished facts necessary to substantiate the 
claims, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claims of 
service connection for headaches and left shoulder 
disability.  

3.  The veteran is a Persian Gulf veteran; however, the 
preponderance of the evidence is against a finding that he 
has a qualifying chronic disability manifested by left 
shoulder and/or low back pain due to active military service 
in Southwest Asia. 

4.  The preponderance of the evidence does not support a 
finding that the Veteran's currently diagnosed left shoulder 
impingement syndrome is related to active military service or 
events therein.

5.  The preponderance of the evidence does not support a 
finding that the Veteran's currently diagnosed spondylolysis 
L5 is related to active military service or events therein; 
and there is no evidence of low back arthritis manifested to 
a compensable degree within one year following discharge from 
service.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision, which denied service 
connection for headaches and bilateral shoulder pain, is 
final.  See 38 U.S.C.A. § 7105(c) (West 1994); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996).

2.  Evidence submitted since the March 1997 final decision is 
new and material and the claims of service connection for 
headaches and left shoulder disability are reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  A left shoulder disability was not incurred during 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2008).

4.  A low back disability was not incurred during service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1117 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that with regard to matters that involve a request to reopen 
a previously denied claim for service connection based upon 
the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

In light of the favorable decision to reopen the claims for 
service connection for headaches and left shoulder 
disability, any error in the timing or content of VCAA notice 
or assistance with regard to the threshold question of 
whether new and material evidence has been submitted is 
considered moot.

Regarding the claims for left shoulder disability and lumbar 
spine disability decided herein, the January 2006 letter 
notified the Veteran of the information necessary to 
substantiate a claim for service connection for joint pain, 
as claimed by the Veteran.  This letter informed the Veteran 
of the information and evidence VA would provide and of the 
information and evidence he was responsible for providing.  
He was also asked to submit any evidence in his possession 
that pertained to his claims.  The June 2006 notification 
letter provided the Veteran information regarding how VA 
assigns disability ratings and effective dates.  The claims 
were readjudicated in the May 2007 SOC.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment and 
personnel records, VA medical center (VAMC) records, and 
private medical evidence submitted by the Veteran.  The 
Veteran was provided a VA Gulf War Guidelines examination in 
June 2006.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

New and material evidence

Rating decision dated in March 1997 denied service connection 
for various disabilities, including headaches and bilateral 
shoulder pain.  The Veteran did not appeal this decision 
within one year of notification and it is final.  See 
38 U.S.C.A. § 7105(c) (West 1994); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).

In November 2005, the Veteran submitted a claim for various 
disabilities, including headaches and joint pain.  The Board 
observes that the RO initially denied service connection for 
joint pain but subsequently rephrased the issue to include 
service connection for impingement syndrome left shoulder, 
claimed as joint pain.  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the March 1997 rating decision, the claims 
file contained the Veteran's application for benefits and his 
service treatment records.  The claims for service connection 
for headaches and bilateral shoulder pain were denied as not 
well-grounded.  It was noted that the records made no mention 
of any injury or disease, nor did the Veteran give a history 
of such on his June 1992 Reserve examination.
  
Additional evidence has been added to the record since the 
March 1997 decision.  Regarding the claim for the left 
shoulder, this includes a VA examination showing a diagnosis 
of left shoulder impingement syndrome.  The Veteran has also 
provided testimony that he has had joint pains since 
discharge.  Regarding the claim for headaches, the additional 
evidence includes a VA examination showing a diagnosis of 
tension headaches.  The Veteran also submitted evidence 
showing that he was exposed to Chemical Agent Resistance 
Coating (CARC) and that exposure could lead to non-specific 
central nervous system effects, including headaches.  

The above evidence is new, as it was not previously 
considered.  The Board also finds the cited evidence to be 
material in that it shows current diagnoses and indicates a 
possible relationship to service.  It is the Board's view 
that this evidence relates to unestablished facts necessary 
to substantiate the claims and raises a reasonable 
possibility of substantiating the claims of service 
connection for headaches and left shoulder disability.  
Accordingly, the claims for service connection for headaches 
and left shoulder disability are reopened.  

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Additionally, service connection can be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011 and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317(a)(1) 
(2008).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of the following): (A) an undiagnosed illness; 
(B) the following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms: 
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable 
bowel syndrome; or (4) any other illness that the Secretary 
determines meets the applicable criteria; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2) 
(2008).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3), (4) (2008).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under these provisions if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records are negative for any complaints of 
or treatment related to the left shoulder or low back.  On 
redeployment examination in June 1991, the Veteran's upper 
extremities and spine were reported as normal on clinical 
evaluation.  On separation examination in June 1992, the 
Veteran's upper extremities and spine were again reported as 
normal.  On the associated report of medical history, the 
Veteran denied having or having had a painful or "trick" 
shoulder or recurrent back pain.  

The Veteran underwent a Persian Gulf Registry examination in 
December 2004.  He reported pain in his left flank/back with 
onset in 1993 and joint pains in both shoulders with onset in 
1995.  Examination of the spine and upper extremities was 
reported as normal.  X-rays of the shoulders were 
unremarkable.  Assessment was joint pains.  The examiner 
noted that based on current guidelines from VA Central Office 
any illness, disease, condition, or symptoms which is 
recognized in any patient who served in the Persian Gulf 
region during the specified time, "may possibly" be related 
to exposure to an unknown toxic waste or other environmental 
hazard that occurred during service.  He further noted this 
opinion was subject to modification pending further written 
guidance from VA Central Office.  

The Veteran underwent a rheumatology consult in March 2005 
for non-descript arthralgia.  He had not had any actual joint 
swelling or skin rash to suggest systemic rheumatic disease.  
He reported a minimal degree of low back pain.  On physical 
examination he had some pain on shoulder motion.  Lab work 
was normal.  Impression was arthralgia of undetermined 
etiology; no clinical, radiographic or serological evidence 
of any established systemic rheumatic disease; probably Gulf 
War Syndrome.  

On VA examination in June 2006, the Veteran reported a 
history of joint pain, most notably in the left shoulder and 
lower back.  He denied major trauma to either joint.  The 
examiner noted that the Veteran had a comprehensive 
evaluation for his joint pains including x-rays of all 
affected area, which was negative for joint pathology.  He 
was also evaluated by rheumatology and there was no evidence 
of any rheumatological disease.  The Veteran did not recall 
injuring or traumatizing his shoulder or back during military 
service; however, he reported that he played high school 
football as a defensive back, despite his small stature.  On 
physical examination, both shoulders were visibly normal 
without scars or deformity.  Motor strength in the upper 
extremities was normal.  Forward flexion of the left shoulder 
was to 180 degrees, normal.  Abduction of the left shoulder 
was limited to 110 degrees and the Veteran reported moderate 
pain with this motion.  Internal rotation on the left was 90 
degrees, normal.  External rotation of the left shoulder was 
to 55 degrees.  The measurements did not change with 
repetitive motion.  The spine was visibly normal without 
deformity or notable curvature.  There was no muscle spasm.  
Forward flexion was to 90 degrees, normal.  Extension was to 
30 degrees, normal.  Both right and left lateral flexion were 
measured as 30 degrees, normal.  CT scan of the pelvis showed 
spondylolysis at L5.  

Diagnoses were impingement syndrome, left shoulder, mild; and 
spondylolysis L5.  The examiner noted that it was more likely 
than not that the Veteran sustained some degree of rotator 
cuff damage while playing high school football.  The examiner 
noted that after evaluating the Veteran's records and 
examining him, it appeared that his symptoms were 
attributable to recognized clinical entities and there was no 
convincing evidence of an undiagnosed systemic illness at 
this time.  

The Veteran submitted a statement from his high school 
football coach who indicated that he only played his junior 
year and that he was not hurt during the football season.  
The coach indicated that the school must file an accident 
report if a student is hurt or treated by a doctor and no 
report was ever needed for the Veteran.  

At the March 2007 DRO hearing, the Veteran reported that his 
joint pain has been a continuous problem since leaving the 
Army.  He reported pain in his shoulders and problems 
lifting.  He denied having any injuries during high school.  

At the December 2008 hearing, the Veteran indicated that his 
primary care provider mentioned that the abnormal disc in his 
back could be due to carrying a rucksack around.  

Information in service personnel records shows the Veteran 
served in Southwest Asia from November 29, 1990 to June 25, 
1991.  Thus, the Veteran is a Persian Gulf veteran.  See 
38 C.F.R. § 3.317(d) (2008).  

The Board acknowledges the medical statements suggesting 
arthralgias related to Gulf War Syndrome.  However, other 
than the specific multisymptom illnesses listed, service 
connection is not warranted under the undiagnosed illness 
presumptive provisions for those disabilities that have been 
clinically diagnosed.  See 38 C.F.R. § 3.317(a)(1)(ii) 
(2008).  On review, the record contains subsequent diagnoses 
of left shoulder impingement syndrome and spondylolysis L5.  
As the complaints related to the left shoulder and low back 
have been attributed to known clinical diagnoses, the 
preponderance of the evidence is against a finding that the  
Veteran has a qualifying chronic disability manifested by 
left shoulder or low back pain, due to service in Southwest 
Asia.  

The Board has considered whether service connection is 
warranted on any other basis.  The Veteran reported joint 
pain prior to discharge and continuing to date and the 
Veteran is competent to report pain in his left shoulder and 
low back.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  A review of service treatment 
records does not show any injuries, complaints, or treatment 
related to the left shoulder or low back.  The Board has 
considered the holding of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  However, in this case, the record is 
not merely silent for any complaints or findings; rather, the 
service treatment records show that the Veteran specifically 
denied having shoulder problems or recurrent back pain on 
examination in June 1992, which was following his period of 
active duty.  Thus, the Board does not find the Veteran's 
reports of continued symptomatology credible.   

In considering the evidence of record, the Board does not 
assign significant weight to the VA examiner's opinion 
relating current disability to football injuries.  In this 
regard, the Board observes that evidence of record does not 
show the Veteran ever injured his left shoulder or back 
during high school and a statement from his coach indicates 
that he did not suffer injuries of any kind.  
Notwithstanding, the record does not contain other credible 
lay evidence or competent medical evidence relating current 
left shoulder impingement or spondylolysis L5 to military 
service or events therein.  Thus, despite the inadequacies in 
that opinion, the Board finds that the criteria for obtaining 
another medical opinion or examination under 38 C.F.R. 
§ 3.159 are not met.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board acknowledges the Veteran's testimony that his 
primary care provider indicated a possible relationship 
between carrying a rucksack and current back problems; 
however, "the connection between what a physician said and 
the layman's account of what he purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Finally, objective evidence does not show spondylolysis or 
other degenerative changes in the back manifested to a 
compensable degree within one year following discharge from 
service.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for left shoulder and low back disabilities and the doctrine 
of reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).


ORDER

New and material evidence having been submitted, the claim 
for service connection for headaches is reopened.

New and material evidence having been submitted, the claim 
for service connection for left shoulder disability is 
reopened.

Service connection for left shoulder disability, to include 
as due to undiagnosed illness, is denied.  

Service connection for a lumbar spine disability, to include 
as due to undiagnosed illness, is denied.  


REMAND

With regard to the remaining issues, the Board finds that 
additional development is required.  See 38 C.F.R. § 3.159(c) 
(2008).  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

Regarding the claim for headaches, the Board notes that the 
Veteran was provided a VA neurological examination in June 
2006.  Diagnosis was tension headaches, mild to moderate, 
stable on medication.

At the December 2008 hearing, the Veteran reported that his 
primary duty in Southwest Asia was working on a paint detail.  
He reported they were given inadequate protective gear and 
the paint was giving them headaches.  He testified that his 
headaches began while he was on active duty in Iraq and have 
continued ever since then.  

In support of his claim, the Veteran submitted a Memorandum 
from the National Guard indicating that he was assigned to a 
particular maintenance company while serving in Desert Storm 
and that it was documented that this unit was ordered to 
paint coalition vehicles with CARC and were not given proper 
protective equipment, which resulted in exposure to a 
dangerous level of HDI, an ingredient of CARC paint.  

A July 2000 Environmental Exposure Report on CARC indicates 
that some solvents found in CARC are readily absorbed through 
the respiratory tract and skin and exposure to high 
concentrations of solvents can lead to non-specific central 
nervous system effects, including headaches.  Considering 
this evidence, the Board finds that a medical opinion is 
needed regarding the nature and etiology of the claimed 
headaches.  

Regarding the claim for service connection for fatigue, at 
the March 2007 DRO hearing, the Veteran testified that he 
never had fatigue like this before.  He takes vitamins to try 
and get over the fatigue.  At the December 2008 hearing, the 
Veteran reported that he feels fatigue in his whole body, is 
tired, and cannot play with his kids.  He indicated that 
there were times during service when they would just quit 
painting and go sit down for a few minutes.  They took breaks 
more often because they were breathing the paint in.  The 
Veteran submitted a lay statement from his contact team 
leader, W.C., who indicated that after nine months of 
deployment, the Veteran barely passed the minimum physical 
testing requirements and is easily fatigued.

On review, the nature and etiology of the Veteran's fatigue 
is unclear and the record does not show currently diagnosed 
disability manifested by fatigue.  Information in the 
Environmental Exposure Report on CARC indicates that long-
term exposure to solvents has been associated with increased 
rates of chronic central nervous system symptoms, including 
fatigue.  Considering this evidence, the Board finds that a 
medical examination is warranted.  

At the December 2008 hearing, the Veteran testified that he 
feels pain in his hands, elbows, and knees.  As discussed 
above, service connection has been denied for left shoulder 
and low back disability.  VA treatment records show 
complaints of pain in multiple joints.  

The claims file contains medical evidence suggesting various 
arthralgias are related to Gulf War service.  The Veteran 
underwent a VA Persian Gulf Registry examination in December 
2004 and a VA Gulf War Guidelines examination in June 2006.  
On review, however, the record does not contain sufficient 
information to determine whether the Veteran currently has 
undiagnosed joint pains manifested to a compensable degree.  
As such, the Board finds that additional examination is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
headaches and fatigue.  All necessary 
diagnostic tests, if any, should be 
completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.  

The examiner is requested to state whether 
the Veteran's headaches and/or fatigue are 
attributable to a diagnosed or undiagnosed 
illness.  If the examiner cannot identify 
a disease or disability which cause these 
symptoms, the examiner should so state.  

If the Veteran's headaches and/or fatigue 
are attributable to diagnosed illness, the 
examiner should render an opinion as to 
whether such disability is related to 
active military service or events therein, 
to include CARC exposure.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his generalized 
joint pains, other than his left shoulder 
and low back.  Necessary diagnostic tests, 
if any, should be completed.  The claims 
file should be provided to the examiner 
for review, and the examiner should note 
that it has been reviewed.  

The examiner is requested to state whether 
the Veteran's generalized joint pains (to 
include, but not limited to, right 
shoulder, bilateral knees, hips, elbows, 
and hands) are attributable to a diagnosed 
or undiagnosed illness.  If the examiner 
cannot identify a disease or disability 
which causes these symptoms, the examiner 
should so state.  

If the Veteran's generalized joint pains 
are attributable to a diagnosed illness, 
the examiner should render an opinion as 
to whether such disability is related to 
active military service or events therein.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
  
3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for headaches, fatigue, and 
generalized joint pains, other than the 
left shoulder and low back, to include as 
due to undiagnosed illness.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


